Citation Nr: 0422366	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-01 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

 

THE ISSUE

Entitlement to service connection for a back condition.  



REPRESENTATION

Veteran represented by:	Colorado Division of Social 
Services



ATTORNEY FOR THE BOARD

R. Coppola





INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1984.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In October 2001 the RO granted service connection for 
residuals of a left great toe fracture and assigned a zero 
percent rating, effective April 20, 2001.  The RO also denied 
service connection for loss of balance, bilateral hearing 
loss, a left knee contusion, right knee pain and a back 
condition.   After receipt of a notice of disagreement, the 
RO issued a statement of the case on the issue of service 
connection for a back condition in October 2002.  The veteran 
submitted a substantive appeal in December 2002.  

In April 2003, the RO issued a statement of the case on the 
issues of an initial compensable disability rating for 
residuals of a left great toe fracture and service connection 
for loss of balance, bilateral hearing loss, a left knee 
contusion, right knee pain.  However, the record before the 
Board does not contain a substantive appeal on these issues.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2003).  

As a timely substantive appeal on the issues of an initial 
compensable disability rating for residuals of a left great 
toe fracture and service connection for loss of balance, 
bilateral hearing loss, a left knee contusion, right knee 
pain is not of record, these issues are not before the Board.  

The appeal is REMANDED to the RO.




REMAND

The veteran requested and was scheduled to appear before a 
Veterans Law Judge at hearing at the RO in May 2003.  The 
veteran failed to report for his hearing.  In a May 2003 
statement, the veteran advised that he was unable to attend 
the hearing as he was ill.  He requested that his hearing be 
rescheduled.  

He indicated that he would accept a videoconference hearing 
at the RO.  The veteran has not been scheduled for a 
videoconference hearing.  38 C.F.R. § 20.703 (2003).

In order to ensure full compliance with due process 
requirements, the case is REMANDED for the following action: 

The RO should schedule the veteran for a 
videoconference hearing at the RO before 
a Veterans Law Judge.    

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

